Citation Nr: 1110616	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  08-24 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for renal cancer with removal of the right kidney, to include as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for chronic inflammatory demyelinating polyneuropathy (CIPD), manifested by loss of use of the lower extremities, weakness in the upper extremities, and bladder incontinence, to include as secondary to renal carcinoma with removal of the right kidney.  

3.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person (A&A) or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied each of the claims as listed on the title page of this decision.  


FINDINGS OF FACT

1.  Renal cancer, with removal of the right kidney, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident of the Veteran's military service, to include exposure to ionizing radiation.  

2.  The evidence of record does not demonstrate that the Veteran's CIPD, manifested by loss of use of the lower extremities, weakness in the upper extremities, and bladder incontinence, was present in service, or for many years thereafter, nor is it the result of any incident of the Veteran's military service, or caused or aggravated by a service-connected disability.  

3.  The Appellant is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to five degrees or less, nor is he a patient in a nursing home because of mental or physical incapacity.

4.  The impairment resulting from the Appellant's various disabilities, disorders, and conditions is not such that he requires the care or assistance of another on a regular basis.

5.  The Appellant is not housebound.


CONCLUSIONS OF LAW

1.  Renal cancer with removal of the right kidney was not incurred in or aggravated by active military service, and cancer may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2009).  

2.  CIPD, manifested by loss of use of the lower extremities, weakness in the upper extremities, and bladder incontinence, to include as secondary to renal carcinoma with removal of the right kidney as due to exposure to ionizing radiation, was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability; nor may CIPD as an organic disease of the nervous system be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.311 (2010).   

3.  The criteria for SMC based on the need for the regular A&A have not been met.  38 U.S.C.A. §§ 1114, 1502(b), 1521(d), 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.23, 3.102, 3.350, 3.351, 3.352 (2010).

4.  The criteria for SMC as a result of being housebound have not been met.  38 U.S.C.A. §§ 1114, 1502(b), 1521(d), 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.23, 3.102, 3.351 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a Claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, prior to initial adjudication of the Appellant's claim, an October 2006 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, medical treatise excerpts, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the October 2006 letter mentioned above.  

As for the claims seeking service connection, the Veteran's representative has argued that a VA examination should be conducted to address etiology of the various conditions on appeal.  The Board finds, however, that a special VA examination is not required to properly adjudicate the issues.  The Veteran's STRs are silent as to any treatment for renal cancer with removal of the right kidney, and while his military service reflects the potential for ionizing radiation exposure, the dose he received was zero (which means he was not exposed).  Moreover, as to CIPD and its manifestations, the Appellant was not treated for such until many years after service.  Following his discharge from the service, there were no complaints of tingling in the extremities until 1995, approximately 15 years after service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, the Veteran, as a lay person, cannot provide competent evidence by his statements alone that observable symptoms are manifestations of chronic pathology or diagnosed disability, and there is no indication that the Veteran's CIPD, manifested by loss of use of the lower extremities, weakness in the upper extremities, and bladder incontinence, are associated with his military service.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4).  And, as renal cancer is found below to not be of service origin, it cannot be said that this organic nervous system disorder is secondary thereto.  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as cancer or organic diseases of the nervous system to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Renal Cancer with Removal of the Right Kidney, to Include as 
Due to Ionizing Radiation

The Veteran is seeking service connection for renal cancer, to include as due to exposure to ionizing radiation.

A review of the Veteran's STRs is negative for treatment for or diagnosis of renal cancer or any renal condition.  

Following his discharge from the service, the Veteran received treatment in 1995 for lower extremity weakness and numbness.  Testing revealed renal cancer, and he underwent removal of the right kidney.  

In support of his claim, the Veteran contends that in the performance of his inservice duties in the Air Force, he monitored and sampled foreign nuclear tests, as well as tests in Nevada and Alaska, and was exposed to radioactive materials.  

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First there are specific diseases which may be presumptively service-connected if manifest in a radiation- exposed Veteran.  A "radiation-exposed" Veteran is one who participated in a radiation-risk activity.  A "radiation- risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device or participation in the occupation of Hiroshima or Nagasaki between August 6, 1945 and July 1, 1946; internment as a prisoner of war in Japan; service or a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, or service as an employee of the Department of Energy.  38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2009); 38 C.F.R. § 3.309(d) (2010).

In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  In this case, however, the Veteran can not avail himself of this avenue of recovery as he is not shown to have participated in a radiation-risk activity, as defined in 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d).  Nor has any such activity been alleged.  Id.

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2) (2010).  This provision provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed Veteran may be service-connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.

When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

In this case, the Veteran can not avail himself of this second avenue of recovery.  A "radiation-exposed Veteran" is one who participated in a "radiation-risk activity."  38 C.F.R. §§ 3.309(d) (3) (2010).  As noted above, the Veteran does not meet this requirement.

Pursuant to 38 C.F.R. § 3.311, the Board notes that the Veteran's STRs include AF Form 1527 - History of Occupational Exposure History to Ionizing Radiation. AF From notes exposure from July 17, 1970, to March 31, 1974, and reported 000.000 skin dose (soft) (rem) and 000.000 gamma and X-ray (rem).  The RO requested confirmation of exposure from the Department of the Air Force, and it was confirmed in 2007 that the Veteran received 000.000 (rem) from July 17, 1970, to March 31, 1974.  Thus, it may be said that while the zero dose (000.000) shows a potential for exposure to radiation, he did not receive any radiation exposure.  Accordingly, there is no evidence showing that the Veteran is an ionizing radiation-exposed Veteran.

The Board recognizes that private medical evidence of record demonstrates that the Veteran developed renal cancer, with removal of the right kidney, in 1995, approximately 15 years after his military service.  Additionally, the Board recognizes that renal cancer is listed as a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  However, the Board finds service connection unwarranted under 38 C.F.R. § 3.311 because the dose assessment received from the Air Force was negative as to any exposure to ionizing radiation. A sent some confirmed exposure, referral to the VA Undersecretary for Benefits is not required.  See 38 C.F.R. §§ 3.311(b) (2010).

The Veteran's disagreement as to his alleged inservice exposure to ionizing radiation, as expressed in various statements in the record, does not offset the findings of the U.S. Air Force records herein, as he is not certified by an appropriate professional body in the field of health physics, nuclear medicine, or radiology.  38 C.F.R. § 3.311(a)(3)(ii) (2010).  

Regarding the third avenue of recovery here, a Veteran may also establish service connection directly under 38 C.F.R. § 3.303.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The fact that the Veteran is not entitled to presumptive service connection as a result of exposure to ionizing radiation under 38 C.F.R. § 3.309 and 3.311 does not preclude an evaluation as to whether the Veteran is entitled to service connection under 38 C.F.R. § 3.303.  In order to warrant service connection under this regulation, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an inservice injury or disease and the current disability.  Pond, supra.  

The Veteran has not presented any competent medical evidence showing that he currently has renal cancer as a result of military service or any incident therein.

While there are private and VA medical records dated from 1995 through 2007 that refer to the fact that renal cancer was found during testing in 1995 with subsequent removal of the right kidney, no medical personnel has attributed such to any incident of service.  

In summary, there is no competent evidence linking the Veteran's current renal cancer to his military service.  The Veteran contends that renal cancer is related to his service, specifically to his claimed exposure to ionizing radiation, but as a layman, his statements are not competent evidence on medical causation.  With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, a dislocated shoulder under Jandreau, a disorder that was indicated in the medical record to exist years after service, or a finding that one disorder is related to another disorder, is not a condition capable of lay diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Here, as discussed, the Board finds that the Veteran's lay statements are outweighed by the negative STRs and post-service treatment records (indicating a disorder that began years after service).  Moreover, as to claimed ionizing radiation exposure, it is shown that there was no such exposure.  The Board cannot ignore the significance of the fact that the Veteran first filed his claims for service connection in 2006, approximately 25 years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Indeed, to the extent that he contends that these conditions have existed since service, the Board simply does not find the Veteran to be credible.

Further, it is noted that the record includes various excerpts from medical treatises the Veteran has submitted in support of his claim.  The majority of the submissions do not pertain to the medical issue at hand, and they are very general in nature and do not address the specific facts of the Veteran's claim before the Board.  As this generic medical journal or treatise evidence does not specifically state an opinion as to the relationship between his current symptoms and any incident of service, it is insufficient to establish the element of medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).

As noted above, when there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the Claimant's favor.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2010).  Here, there is no evidence that the Veteran's renal cancer, with removal of the right kidney, was incurred or aggravated during active service or that it is related to service.  When the evidence against the claim is much greater than that in favor, the benefit-of-the-doubt doctrine is not applicable.  Gilbert v. Derwinski, supra.

In summary, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for renal cancer, with removal of the right kidney, to include as due to ionizing radiation exposure.  The benefit sought on appeal is therefore denied.

CIDP, as Manifested by Loss of Use of the Lower Extremities, Weakness in the Upper Extremities, and Bladder Incontinence, to Include as Secondary to Renal Carcinoma with Removal of the Right Kidney

Review of the STRs is negative for CIDP (or any of the claimed manifestations) during service.  In private records beginning in 1995, it was noted that the Veteran was seen for lower extremity weakness and numbness.  It was at that time that he was diagnosed with CIDP, and it was noted that manifestations of the condition included loss of use and weakness in the upper and lower extremities as well as bladder incontinence.  (See, for example, the private physician's report dated in March 2003.)  No medical personnel, in medical records dated through 2007, has attributed this organic nervous system disability to any incident of service.   

As there is no competent medical evidence that links the Veteran's CIPD (or its manifestations), first shown many years after service, to any incident of service, service connection is not warranted.  Moreover, as to the Veteran's claim that this condition is secondary to renal cancer, it is pointed out that to establish service connection on a secondary basis, the disability must be proximately due to or the result of a service-connected disease or injury, and as it has been determined that the primary condition (renal cancer) is not of service origin, it cannot be said that CIPD is secondarily service-connected.  38 C.F.R. § 3.310 (2010).   

As to the Veteran's contentions, the Board's earlier discussion regarding lay evidence applies, and the lay statements provided are outweighed by the negative STRs and post service treatment records (indicating that this disorder began many years after service.)  See, e.g., Routen, Espiritu, Barr, Jandreau, and Shaw, supra.  For the reasons discussed above, the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  38 C.F.R. § 5107(b); Gilbert, supra.  

SMC - In General

The Veteran contends that he is eligible for SMC.  SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2009); 38 C.F.R. § 3.350(b) (2010).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of Claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of Claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Claimant from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352(a) (2010).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a) (2010); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at least one factor listed in § 3.352(a) must be present for a grant of special monthly pension based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular A&A of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2010).

Under 38 U.S.C.A. § 1114(s), SMC is payable if the Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  The second requirement is met when the Veteran is substantially confined as a direct result of service- connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2009); 38 C.F.R. § 3.350(i) (2010).

Entitlement to SMC Based on the Need for the Regular A&A 
or at the Housebound rate.  

The Appellant has asserted that his various disabilities should entitle him to A&A and/or housebound status.  In considering whether he is entitled to SMC benefits based on the need for regular A&A or as a result of being housebound, the Board may only consider separate and distinct disabilities.  38 C.F.R § 3.350(e)(3) (2010).

After a careful review of the evidence of record, it is the decision of the Board that the Veteran is not entitled to SMC benefits based on the need for regular A&A or as a result of being housebound.  The only evidence supporting the Appellant's claim includes his statements.  In this regard, he asserts that his disabilities are of such severity as to warrant SMC.  

The Board initially notes that the Veteran does not meet the criteria for SMC at the housebound rate, based on one service-connected disability (glaucoma of both eyes), rated as 30 percent disabling; one service connected disability (residual of fracture of the right elbow), rated as 10 percent disabling; and two service-connected disorders (appendectomy scar and pilonodalcystectomy) each rated as noncompensable.  This results in a combined disability rating of 40 percent which does not meet the criteria for SMC at the housebound rate.  Moreover, while the evidence of record reflects significant disabilities, primary problems as demonstrated in September 2006 upon VA record, are not the result of service-connected conditions.  He managed quite well with a scooter that he had purchased, and it was noted that he needed minimal assistance.  

Additionally, the Board notes that evidence of record does not show that the Veteran's service-connected disabilities have caused the anatomical loss or loss of use of both feet or one hand and one foot, and he is not blind in both eyes.  Consequently, the Veteran can only establish entitlement to SMC under 38 

U.S.C.A. § 1114(l) by showing his service-connected disabilities cause him to be permanently bedridden or so helpless as to be in need of regular A&A under the criteria of 38 C.F.R. § 3.352(a) set forth above.

In this regard, the medical evidence does not demonstrate that the Veteran requires regular A&A due to his service-connected disabilities.  VA records dated in 2007 reflect that medication had helped with the pain in his legs.  There was no report that he was unable to complete activities of daily living independently, and he was alert and his appetite was excellent.  In February 2007, it was noted that he traveled in a specially equipped van, and in December 2007, it was noted that he was in no acute distress and continued to use a motorized chair.  The claims file does not include any medical record suggesting a more severe level of impairment with respect to the performance of activities of daily living or otherwise suggesting that the Veteran is bedridden or so helpless that he requires regular A&A.

On further review of the record, the Board concludes that the evidence does not show that the Veteran is permanently bedridden, or so helpless as to be in need of regular aid and attendance due to service-connected disability.  Indeed, as indicated above, the Veteran can perform all activities of daily living, albeit with difficulty.

In sum, the competent evidence of record does not indicate that the Veteran's service-connected disabilities prevent him from performing any activities of daily living.  He has not provided or identified any evidence to the contrary.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2009).  Based on the foregoing, the Board finds that the claim for SMC based on A&A or housebound status must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); Gilbert, supra.  



ORDER

Entitlement to service connection for renal cancer with removal of the right kidney, to include as due to exposure to ionizing radiation, is denied.  

Entitlement to service connection for CIPD, manifested by loss of use of the lower extremities, weakness in the upper extremities, and bladder incontinence, to include as secondary to renal carcinoma with removal of the right kidney as due to exposure to ionizing radiation, is denied.  

Entitlement to SMC based on the need for A&A or at the housebound rate is denied.  




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


